               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


CINDY G. GAFFNEY,                      )
                                       )
               Plaintiff,              )
                                       )
               v.                      )   1:16CV808
                                       )
NANCY BERRYHILL,                       )
Acting Commissioner of                 )
Social Security,                       )
                                       )
               Defendant.              )

                               ORDER

     On September 10, 2018, the United States Magistrate Judge’s

Recommendation was filed and notice was served on the parties

pursuant to 28 U.S.C. § 636.   Plaintiff filed objections (Doc. 16)

within the time limit prescribed by Section 636, and Defendant

filed a response (Doc. 17).

     The court has reviewed Plaintiff’s objections de novo and

finds that they do not change the substance of the United States

Magistrate Judge’s Recommendation (Doc. 14), which is affirmed and

adopted.

     IT IS THEREFORE ORDERED that the Commissioner’s decision

finding no disability is AFFIRMED, that Plaintiff’s Motion for a

Judgment Reversing or Modifying the Decision of the Commissioner

(Doc. 9) is DENIED, that the Commissioner’s Motion for Judgment on

the Pleadings (Doc. 12) is GRANTED, and that this action is

DISMISSED WITH PREJUDICE.
                         /s/   Thomas D. Schroeder
                      United States District Judge


October 9, 2018




                  2
